Citation Nr: 1117168	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  09-30 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased evaluation for service-connected right ankle fracture, status-post open reduction and fixation, evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Neilson, Counsel






INTRODUCTION

The Veteran had active military service from June 1984 to August 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, wherein the RO, among other things, assigned a 10 percent disability rating for the Veteran's service-connected right ankle disability and denied an increased evaluation for the Veteran's service-connected hypertension.  

In January 2008, the Veteran filed a notice of disagreement as to the RO's assignment of a 10 percent rating for his right ankle disability and its denial of increased rating for his hypertension.  A statement of the case (SOC) addressing both issues was issued in August 2009 and the Veteran filed a VA Form 9 (Appeal to the Board of Veterans' Appeals) that same month.  In his August 2009 VA Form 9, the Veteran indicated a desire only to perfect an appeal of the assignment of a 10 percent disability rating for his right ankle disability.  In light of the forgoing facts, the Board has, consistent with the Veteran's expressed intent, limited its consideration to the Veteran's claim for an increased rating for his right ankle disability.  See 38 U.S.C.A. § 7105(a) (West 2002).


REMAND

The last VA compensation examination concerning the Veteran's service-connected right ankle fracture was conducted in April 2007.  At that time, the Veteran complained of swelling, stiffness, limited motion, limited endurance, popping, and giving way.  Range-of-motion testing revealed right ankle dorsiflexion from 0 to 20 degrees, with pain at 20 degrees, and plantar flexion from 0 to 45 degrees, with pain at 45 degrees.  Foot inversion was recorded as 0 to 30 degrees, with pain at 30 degrees, and eversion was 0 to 20 degrees, with pain at 20 degrees.  In his 2009 VA Form 9, the Veteran stated his belief that his right ankle dorsiflexion was less than 20 degrees with pain.  The Veteran also indicated that his right ankle disability adversely affected his employment as a mechanic, in that his disability made it difficult for him squat, climb, or balance.

Although the Veteran's argument raised in his VA Form 9 is less than clear, the Board will consider his statement to be an assertion that his ankle disability has increased in severity since his last VA examination.  In light of such an assertion, the Board finds that a remand is necessary for the Veteran to be scheduled for another VA examination to determine the current severity of his service-connected right ankle disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 38 C.F.R. § 3.327(a) (2010) (duty to provide a thorough and contemporaneous examination is triggered when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect").  An examination is also necessary given that four years have passed since the most recent compensation examination was conducted.  The evidence has become stale, at least as it pertains to the current level of disability.  On remand, the VA examiner should be asked to assess the current severity of the Veteran's right ankle disability.

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his right ankle disability since February 2006.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

2.  Schedule the Veteran for a VA examination in connection with his claim for an increased evaluation of his service-connected right ankle disability.  (This should be done after the action requested in paragraph 1 above is completed.)  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)

The examiner should be asked to provide a complete assessment of the severity of the Veteran's service-connected right ankle disability.  The examiner should describe any limitation of motion as "moderate" or "marked."  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

The examiner should report the ranges of motion for the right ankle and state whether the Veteran's service-connected disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  All opinions should be set forth in detail and explained in the context of the record.

The examiner should also comment on the Veteran's employment and employability.  The examiner is requested to provide a definite opinion as to whether the Veteran's service-connected right ankle disability renders him unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience.  If the examiner finds that the Veteran's service-connected right ankle disability renders him unable to secure or follow substantially gainful employment only in combination with nonservice-connected disabilities, the examiner should say so.  A complete rationale for the opinion provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.

3.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

